Citation Nr: 0331959	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-01 854A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left knee injury with arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel







INTRODUCTION

The veteran served on active duty from July 1975 to April 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal. 

A review of the statement of the case reflects that service 
connection for arthritis of the left knee has been granted.  
Accordingly, the issue is as stated on the title page of this 
decision.


FINDING OF FACT

The postoperative residuals, left knee injury are manifested 
by subjective complaints, arthritis, asymptomatic scars, 
normal extension and flexion to 135 degrees without objective 
evidence of subluxation or instability.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
postoperative residuals of an injury to the left knee have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5003, 5257, 5260, and 5261 
(2003). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that, on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), 
became law.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as 38 U.S.C.A. 
§§ 5103, 5103A, and 5107).  The VCAA substantially modified 
the circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new law 
affects claims filed on or after the date of enactment, or 
filed before the date of enactment and not yet final as of 
that date.

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

Following a review of the record, the Board finds that VA has 
complied with the requirements of the VCAA.  In that regard, 
the Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim.  
Discussions as contained in the rating decision, statement of 
the case, supplemental statements of the case.  In December 
2002 supplemental statement of the case he was informed of 
the regulations which implement the VCAA, to include what 
evidence the VA would obtain.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The veteran indicated, in his substantive appeal (VA Form 9) 
received in March 2002, he did not receive correspondence 
from the RO dated in January 2002, which requested additional 
evidence or information in support of his claim.  This letter 
was forwarded to the veteran's address of record and was not 
returned as undeliverable.  The Board notes that the January 
2002 letter was similar in content to more recent October 
2002 letter to the veteran which informed of what was needed 
to establish his claim.  Therefore, the Board is satisfied 
that the veteran was advised of the type of evidence needed 
to substantiate his claim for a higher rating evaluation, and 
of the actions VA would take to assist him in his claim. 

The Board further finds that all relevant facts have been 
properly developed and that all relevant evidence necessary 
for an equitable disposition of the issue of entitlement to 
an increased evaluation for the left knee disability has been 
obtained by the RO.  In this regard, the evidence of record 
includes VA examination reports and outpatient treatment 
records.  Written argument has been submitted by the service 
representative on behalf of the veteran as well.

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit, on September 22, 2003, 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  

A review of the record shows that in its most recent 
correspondence to the veteran, dated in October 2002 letter, 
the RO requested the veteran to submit any additional 
evidence in support of his claim within 30-days from the date 
of this letter and informed him that if the evidence was not 
received a decision would be entered.  The RO also informed 
him that such evidence may be received by VA within a one-
year period.  More than a year has passed since this letter.  
Additional evidence was not received from the veteran in 
response to this letter.  However, more recent outpatient 
treatment records were associated with the claims file and 
the veteran was afforded further VA examination.  The 
December 2002 supplemental statement of the case informed the 
veteran of 38 C.F.R. § 3.159(b)(1).  However, no evidence was 
requested by the RO at that time.  Accordingly, the Board is 
satisfied that the veteran was not prejudiced by the 30 day 
notice referenced in the October 2002 letter.  The Board 
finds that the requirements of the VCAA have been met.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background 

The service medical records show that the veteran sustained 
an injury to the left knee in 1976.  A VA examination was 
conducted in July 1977.  Following the examination the 
diagnoses included complaints of difficulty with the left 
knee with no positive findings.  

In August 1977 the RO granted service connection for 
residuals of a left knee injury and a non-compensable rating 
evaluation was assigned under Diagnostic Code 5257.

The record contains private medical records, which document 
surgical treatment for a medial meniscus tear following 
arthrogram in August 1980.  

A VA examination was conducted in October 1997.   The veteran 
reported intermittent symptoms of pain and swelling, the 
onset of which were unrelated to any pattern or physical 
activity.  These episodes reportedly occurred once to twice a 
month, lasting one to two days in duration.  Physical 
examination showed a full range of motion of the left knee, 
both actively and passively.  The diagnosis was postoperative 
status, left knee, intermittently symptomatic with 
chondromalacia and early degenerative joint disease on x-ray.  
The examiner stated that functional loss was intermittent, 
and mild overall impairment.  

In November 1997 the RO increased the 0 percent rating in 
effect for the left knee disability to 10 percent under 
Diagnostic Code 5257.  The 10 percent rating has remained in 
effect since that time.  

A VA examination was conducted in May 2000.  At that time the 
veteran presented complained of increasing pain when 
traversing stairs, stiffness in the morning, and intermittent 
swelling occurring every one to two months.  The veteran 
rated his pain level as "4" in the morning hours, 
increasing to "8" in the evening hours.  He also reported 
an increase in the severity of his symptoms during the winter 
season.  He denied any relief with use of prescribed 
medications, Ibuprofen and Cyclobenzaprine.  It was noted the 
veteran was employed as a customer service representative.

On examination, the veteran exhibited normal gait and 
posture.  He had normal range of motion of the left knee.  
There was no evidence of laxity detected.  The examiner noted 
a positive cracking sensation of the patellar.  There was a 
surgical scar on the lateral aspect of the medial left knee.  
The scar was well healed without deformity or tissue loss.  
There was no erythema or pain on palpation.  There was no 
keloid formation.  He also had a slightly inferior medial 
scar.  The scar was well healed without deformity or tissue 
loss.  There was no erythema or pain on palpation.  There was 
no keloid formation.  

X-ray studies of the left knee revealed moderate degenerative 
joint disease.  The diagnostic impression was left knee 
degenerative joint disease, status post left knee arthrotomy 
or medial meniscus tear.  The examiner assessed the veteran 
with mild functional impairment due to pain and weakness. 

VA outpatient clinical records show the veteran was seen 
intermittently from 2000 to 2002 for various problems 
including intermittent complaints of knee pain of varying 
intensity.  

The veteran underwent a VA examination in November 2001.  The 
veteran complained of knee pain, weakness, stiffness, 
swelling, fatigue, and inflammation.  He reported weekly 
episodes of flare-ups precipitated by activities that require 
prolonged standing, walking, or repetitive climbing.  It was 
noted that the veteran would utilize anti-inflammatory 
medication and rest to treat these episodes.  The veteran's 
occupation was also noted to be customer services.  The 
examiner observed the veteran exhibited a normal gait and 
posture, and did not utilize assistive devices for 
ambulation.  Examination of the knee revealed average range 
of motion, evaluated as 0 degree extension to 120 degrees 
flexion.  It was noted that range of motion was limited by 
pain and stiffness, but was not limited by fatigue, weakness, 
lack of endurance, or coordination.  There was no evidence of 
effusion, instability, laxity, or weakness of the knee.  
There was tenderness and crepitus and grinding of the 
patellar noted on evaluation.  The examiner indicated that x-
ray studies were not conducted in conjunction with this 
examination since adequate testing had previously been 
performed and interpreted.  The diagnostic impression was 
left knee injury with residual pain, rigidity, and arthritis.  
It was the examiner's impression that the left knee 
disability was productive of moderate functional limitation 
with restrictions on prolonged standing, walking, or 
repetitive climbing.    

VA outpatient clinical records disclose the veteran was seen 
in April 2002 for complaints of increasing left knee pain.  
Examination of the knee showed limited range of motion, and 
pinpoint tenderness of the medial aspect of the knee.  An 
assessment of left knee pain was noted.

A VA examination was conducted in November 2002.  At that 
time the veteran complained of left knee pain and locking.  
He reported constant symptoms, with pain aggravated by 
walking extended distances.  The veteran reported that he had 
not been employed for the four months preceding this 
examination.  The examiner observed the veteran exhibited 
normal gait and posture, and did not utilize assistive 
devices to ambulate.  Range of motion of the left knee was 
evaluated as 0 degree extension to 135 degrees flexion, with 
pain on flexion at 135 degrees.  The examiner indicated that 
some of the range of motion of the left knee was affected 
because of pain.  It was noted that range of motion was not 
affected by fatigue, weakness, lack or endurance, or lack of 
incoordination.  There was no evidence of subluxation, 
locking pain, joint effusion, or any inflammation of the left 
knee.  The scars were described as well healed.  X-ray 
studies of the left knee revealed moderately severe 
osteoarthropathy.  The diagnostic impression was severe 
degenerative disease of the left knee.

In his assessment, the examiner indicated that the veteran 
presented with subjective complaints of pain and some locking 
on walking distances.  He noted that examination showed 
objective evidence of limitation in movement and pain in the 
left knee joint.  In his evaluation of functional limitations 
associated with the left knee, the examiner indicated that 
walking long distances, climbing stairs, and prolonged 
standing should be avoided.  

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  If there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern. Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2003).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45 (2003).  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Office of VA General Counsel has issued two opinions 
pertinent to claims of entitlement to higher evaluations for 
knee disabilities.  These opinions reflect that a veteran who 
has x-ray evidence of arthritis and instability of the knee 
may be evaluated separately under Diagnostic Codes 5003 and 
5257 provided additional disability is shown.  VAOPGCPREC 23-
97 (July 1, 1997) (23-97); VAOGCPREC 9-98 (August 14, 1998) 
(9-98).  

The RO rated the veteran's left knee disorder as 10 percent 
disabling pursuant to Diagnostic Code 5257, which provides 
for the evaluation of other impairment of the knee.  Under 
this Diagnostic Code a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability.  A 20 
percent rating is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe recurrent subluxation or lateral 
instability.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, arthritis due 
to trauma, substantiated by X-ray findings, is rated as 
degenerative arthritis.  Pursuant to Code 5003, degenerative 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved. In the absence of 
limitation of motion rate as follows: with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations a 
20 percent evaluation is assigned; with X- rays evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups a 10 percent evaluation is assigned.  When there 
is arthritis with at least some limitation of motion, but to 
a degree which would be noncompensable under a limitation-of-
motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints. Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

Diagnostic Code 5260 provides for the evaluation of 
limitation of flexion of the leg. A zero percent rating is 
warranted if flexion of the leg is limited to 60 degrees.  A 
10 percent rating is warranted if flexion is limited to 45 
degrees.  A 20 percent rating is warranted if flexion of the 
leg is limited to 30 degrees.  A 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Diagnostic Code 5261 provides for the evaluation of 
limitation of extension of the leg.  A zero percent rating is 
warranted if extension of the leg is limited to 5 degrees.  A 
10 percent rating is warranted if extension is limited to 10 
degrees.  A 20 percent rating is warranted if extension of 
the leg is limited to 15 degrees.  A 30 percent rating is 
warranted if extension is limited to 20 degrees.  A 40 
percent rating is warranted if extension is limited to 30 
degrees.  A 50 percent rating is warranted if extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.

The normal range of motion of the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. Part 4, Plate II 
(2003). 

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration (10 
percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect. 38 C.F.R. § 
4.118, Codes 7803, 7804, 7805, effective prior to August 30, 
2002.

The regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002. 67 Fed. Reg. 49590-49599 
(July 31, 2002) and corrections in 67 Fed. Reg. 58448-58449 
(Sept. 16, 2002).  The record does not show that the RO 
considered the revised regulations for the evaluation of skin 
disabilities in the evaluation of the left knee disability.  
However, the record does not show the presence of 
asymptomatic scars or scars that affect the motion of any 
body part to support the assignment of a compensable 
evaluation or scars which cover an extensive area.  Under the 
circumstances, there is no due process violation to the 
veteran in the Board's initial consideration of that 
criteria. Bernard v. Brown, 4 Vet. App. 384 (1993).

To summarize, the veteran's statements are deemed competent 
with regard to the description of the symptoms of his left 
knee disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.  In this 
regard, during the most recent VA examination the veteran 
reported pain and locking of the left knee.  However, the 
examination showed no impairment in his gait and there was 
only minimal limitation of motion with normal extension and 
135 degrees flexion.  These findings do not satisfy the 
criteria for a 20 percent rating for arthritis.  

The Board has considered the degree of functional impairment 
caused by the pain in conjunction with the Deluca case and 
38 C.F.R. §§ 4.40 and 4.45.  In order to warrant a 20 percent 
rating the pain must result in the equivalent of limitation 
of extension to 15 degrees or flexion of the leg to 30 
degrees.  During the recent examination the VA examiner 
determined that the range of motion was not affected by 
fatigue, weakness, lack or endurance, or lack of 
incoordination.  In view of the current range of motion 
findings the Board is satisfied that the degree of functional 
impairment caused by the pain is included in the current 
rating.  Furthermore the recent examination showed no 
evidence of instability or subluxatuion.  Therefore a 
separate compensable rating is not warranted under Diagnostic 
Code 5257.  Accordingly, the Board finds that the weight of 
the evidence is against the veteran's claim and a higher 
rating is not warranted.


ORDER

An increased evaluation for postoperative residuals of left 
knee injury is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




